Title: To Alexander Hamilton from Major Sebastian Bauman, 13 August 1780
From: Bauman, Sebastian
To: Hamilton, Alexander


West Point 13 Augt. 1780
Dear Sir
I cannot help laying before you a few of my thoughts which lately have engrossed my whole attention on the review of our changeable government at West Point. However I hope you will make no other use of them, but such as may be of advantage and whatever may be improper or improperly stated, impute to my inability only, and there you’ll please to let it rest, and take in good part of what I shall say, as it proceeds from a zeal of affection to you; and from a regard to the Cause I am engaged in. On this consideration you will excuse me, if any where I should seem to exceed those bounds which Custom has proscribed to subalterns when they treat of some thing, or adopt modes to their superiors.
A Continual change of Commanding Officers or Commandants, is in my humble opinion injurious to this Post, and hurtful to the military duty so absolutely resquisit to be performed and preserved in a garrison. As there is no Nation at War which pursues the like mode, Excepting us; therefore am I induced not only from those Considerations, but from knowing experience during my station as it were at this Post to judge the impropriety, and its bad consequences—the visible ill it creates, the damage of innumerable things, the irregularity it Continually Causes, and lastly, the Total ruin of the many thousands which have been and daily are expended on this National Fabric, which inevitably must fall to pieces, unless an Officer is fixed to this Post, and who ought to be a Competent judge of fortification and a Military man.
A Town-Major and a good Barrack master is as necessary here, as the necessary of life are. The former to regulate the duty and to keep up Discipline in this jurisdiction. The latter to give care of the Buildings, otherwise they will be destroyed. The next thing which falls to our attention, is the public provision, which has and  daily is exposed here to be lost, to be stolen, and to be damaged for want of sufficient shelter and proper Repositories. The Troops have and still suffer from those and more like cases. They have been cheated in weights, in measure, and in their scanty allowance of fatigue rum, which I can attest by being appointed after my having represented the matter unto General McDougall to inspect into some of those abuses. Notwithstanding the many thousands of Boards which came here, are insufficient for Barracks, Bunks, &c. &c. For as fast one thing is build up, another is tore down again. There is not in all this garrison a proper guard house for the Conveniency of Soldiers, nor for the Security of the Criminals, no powder magazine, nor a store for the reception and reserves of the Emplements of War. In short, the whole appears at present under the care of ingover[n]able and undisciplined Militia, like a wild Tatars Camp, instead of that shining fortification all America thinks not only an insurmountable Barrier against the Excursion of its Enemy, but likewise an easy defence in case of an unforeseen Disaster of its Army.
However to Return to my subject, the importance of those heads already mentioned, and their connection with those proceeding, will I hope obtain your pardon for the digression into which they have lead me; and to your discression I shall leave of what I state; Whether you will considered as meir matter of Opinion; or whether I am to hazard my vanity throught a well Knowing intention. In a letter to genl. Knox some time last winter, among many things I had to say concerning the ordnance and myself, I made this remark To with:“That relieving of an officer from a garrison is not like a relieve in the field; For an officer who Knows himself to be relieved will leave many things undone for the next to do, which I have seen, heard, and experienced. Besides, after once every thing is to rights, the men then ought to desist from labour and exercise the guns; But new Commanding Officers have chiefly new System of defence, which causes labour to labour, and nothing will be formed systematically.
I have partly stated those and more things minutely to the general Officers here, who all agreed of the validity and propriety; But they being all liable to immediate removal, therefore never any thing being formed into a permanent and regular system. Moreover,  I have been informed that never any thing of the Kind was left them by their predesesor, But that they were obliged after they had taken the Command, to hunt for materials in order to build their own System. Your orders upon order to acquaint themselves with those persons who have as it were in keeping the several Branches which flow into this department.
And let me once more in confidence assure you, that I suffer incessant pain, not from any apprehensive view of fear, but from the present state this garrison is in. To rectify defects my dear Sir when Roused to Arms, can never be attainable; For few men are formed with abilities to discover new possibilities of such Excellence so as to Distinguish themselves by mean never tried before. Therefore let me beg you to assist in adopting some plan which may be solidery for the good of the service. Which however can be done in no other manner, but such as I have hinted to you. For let General Arnold have all the sagacity imaginable, it will take him some time to get himself well acquainted with the position and Defence of this Post specially as there is not one any old Continental officer left here who can any way assist him. Every thing seems new here, and the very engineer is Transferd from hence, on whom he in some measure could have depended for information with regard to the weakest and strongest parts of this Fortress.
After all said, I mean to you in this: For here is not the one hundered part of what I have to say upon some of those subjects, and as there is still room left upon this sheet for another Paragraph, of still greater Consequences intimately connected with the rest; I shall finish and prognosticate; that should ever capriciousness be on one side of the Contrast, may proofe fatal to this Post. For here is an officer by the Appellation of Commandant of the garrison and a major general in the field as it were, who Issues publick orders for the internal polic of this Garrison. I ask you how will this read in military Characters? may not one alternately wait for the other, and at the end Blame one another. This Sir, you will not take for my opinion Solely, but they have been hinted to me by Officers of Sensibility.
I am with due respect   Sir, your most humble Servt.
S. Bauman major of Arty
To Coll. Hamelton
